ORDER

PER CURIAM.
Demont Waites appeals from the judgment of conviction entered by the trial court upon a jury verdict finding him guilty of one count of first-degree murder, three counts of first-degree assault, four counts of armed criminal action, and one count of second-degree robbery. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err, plainly or otherwise, nor did it abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).